NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MODESTO RAMOS-LOPEZ,                            No.    20-71692

                Petitioner,                     Agency No. A209-153-579

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Modesto Ramos-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Ramos-Lopez

failed to establish the harm he experienced or fears in Guatemala was or would be

on account of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

We reject as unsupported by the record Ramos-Lopez’s contentions that, as to his

asylum and withholding of removal claims, the agency failed to consider evidence,

ignored arguments, or otherwise erred in its analysis. Thus, Ramos-Lopez’s

asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Ramos-Lopez failed to show it is more likely than not he would be tortured if

returned to Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009) (no likelihood of torture). We reject as unsupported by the record Ramos-

Lopez’s contention that the agency failed to consider evidence relevant to the


                                          2                                      20-71692
likelihood analysis of his CAT claim. In light of this disposition, we do not reach

Ramos-Lopez’s remaining contentions regarding his CAT claim. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                  20-71692